Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 21-BG-2

IN RE TIMOTHY GUY SMITH
                                                             2020 DDN 238
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 417768

BEFORE: McLeese and Deahl, Associate Judges, and Steadman, Senior Judge.

                                    ORDER
                              (FILED—April 15, 2021)

        On consideration of the certified order of the Court of Appeals of Maryland
indefinitely suspending respondent by consent from the practice of law in that
jurisdiction; this court’s February 1, 2021, order suspending respondent pending
resolution of this matter and directing him to show cause why equivalent reciprocal
discipline in the form of an indefinite suspension with a fitness requirement and the
right to seek reinstatement after five years or reinstatement by the state of Maryland,
whichever occurs first, should not be imposed; and the statement of Disciplinary
Counsel urging this court to impose reciprocal discipline and informing the court
that it received respondent’s D.C. Bar R. XI, §14(g) affidavit and does not oppose
the suspension imposition nunc pro tunc to the date of his interim suspension was
entered; and it appearing that respondent failed to file a response to this court’s order
or a copy of his D.C. Bar R. XI, §14(g) affidavit with this court, it is

       ORDERED that Timothy Guy Smith, is hereby indefinitely suspended from
the practice of law in the District of Columbia with reinstatement contingent upon a
showing of fitness, nunc pro tunc to February 1, 2021. Respondent can seek
reinstatement after five years or after being reinstated by the state of Maryland,
whichever occurs first. See, e.g. In re Jones, 171 A.2d 575, 576 (D.C. 2017) (the
reciprocal discipline of an indefinite suspension imposed by the state of Maryland is
No. 21-BG-2
an indefinite suspension with fitness and the right to seek reinstatement after five
years or reinstatement by the state of Maryland, whichever occurs first); In re Sibley,
990 A.2d 483, 487 (D.C. 2010) (rebuttable presumption in favor of imposing
identical discipline).



                                   PER CURIAM